DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5-27-2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to as NPL Reference 2 and NPL Reference 3 has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “a third ejector”.  It is unclear whether the recitation of a third ejector requires a second ejector, or whether only two ejectors are required in claim 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites “simultaneously causing the effluent to be cooled” when directed from the first ejector. However in the directing step of the parent claim the effluent is simultaneously heated when ejected from the first ejector.  Accordingly, the scope of claim 7 is apparently outside of the scope of the parent claim and therefore fails to add a further limitation of the subject matter claimed while incorporating all of the limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De 4126619 A1 to Tajiri et al. (“Tajiri”).
As to claim 1, Tajiri teaches a method for decontamination of effluent comprising:
connecting a first ejector to source of a motive fluid (1 is connected to 2, and see page 5 of the translation);
directing from the first ejector first motive fluid into piping connected to a source of effluent thus causing the effluent to stream in the piping and simultaneously causing the effluent to be heated (See pages 5 and 6 of the translation, steam is supplied to the ejector which causes the effluent 3 to be sucked in; since steam is used it will cause heating of the effluent 3 to 110C); and
(See pages 5 and 6, the fluid is sterilized by controlling the flow of fluid so that the temperature is raised to 110C and then 140C).
As to claim 4, Tajiri teaches the method of claim 1, and further since the movement of the steam causes the effluent to be sucked in, this would inhibit the effluent from returning to the source (See page 5, in the discussion of Fig. 1).
	As to claim 5, Tajiri teaches the method of claim1, and further the temperature of the effluent is measured to determine that it reaches 110C or 140C (page 6).
	As to claim 7, Tajiri teaches the method of claim 1, and further the temperature of effluent directed through the first ejector is simultaneously cooled using a cooling heat exchanger (9 or 6, and see page 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri.
	As to claim 3, Tajiri teaches the method of claim 1, but does not mention further comprising directing first motive fluid from a third ejector into the stream downstream from the first ejector thus causing the effluent to be heated further.  However, this would be met by merely duplicating the ejectors in series in Tajiri and would provide for the predictable result of additional heating and treatment of the effluent.  Accordingly, it would have been obvious to duplicate the ejector in series in Tajiri thereby providing for additional heating and treatment of the liquid.  See MPEP 2144.04(VI)(B), duplication of parts is not patentably significant unless new or unexpected results are produced.

Claims 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri in view of U.S. Patent No. 2004/0208784 to Matsuda et al. (“Matsuda”).
	As to claim 2, Tajiri teaches the method of claim 1, but Tajiri does not mention hodling the effluent in a treatment tank for a predetermined time for a predetermined temperature, and emptying the treatment tank by injecting a second motive fluid into piping connecting the treatment tank to the outlet.  Matsuda is directed to a heat (See Matsuda abstract).  Matsuda suggests holding steam heated effluent in a treatment tank at a desired temperature and for a desired time period in order to provide for effective sterilization (See Matsuda [0075]).  Further, once treated Matusda provides for emptying of the tank using a pipeline cooler connected to the treatment tank outlet which injects cooling fluid into the draining effluent in order to cool the treated effluent from the treatment tank prior to disposal into the sewage system (See [0066]-[0069]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to hold the heated effluent in a tank at a predetermined temperature and for a predetermined time in order to ensure effective sterilization as taught by Matsuda.  Furthermore, it would have been obvious to empty the tank by providing a second motive fluid as a cooling fluid to a pipeline cooler in Tajiri and Matsuda in order to cool the treated effluent prior to disposal as taught by Matsuda. 
As to claim 6, Tajiri teaches the method of claim 1, but does not mention air removal or evacuation prior to causing the effluent to flow in the pipe.  Matsuda is directed to a heat sterilization system which heat sterilization to treat an effluent (See Matsuda abstract).  Matusuda suggests using vacuum suction, which is evacuation, prior to drawing in the effluent in order to facilitate the flow and cause deaeration (See [0065]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for vacuum suction, which is evacuation, prior to drawing in the effluent in Tajiri in order to provide the predictable result of facilitating flow and causing deaeration as taught by Matsuda.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
	As to claim 7, Tajiri teaches the method of claim 1, but Tajiri does not mention that the directing causes the effluent to be cooled.  Matsuda is directed to a heat sterilization system which heat sterilization to treat an effluent (See Matsuda abstract).  Matsuda directs the treated effluent to a pipeline cooer where supplied cooling water is used to suction treated wastewater and mix with the treated wastewater thereby cooling it before it is released (See Matsuda 20 in Figs. 1a, 1b, and 4(a) and see [0067]-[0069]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for directing treated effluent through a cooling ejector in Tajiri in order to cool the treated effluent before it is released as taught and demonstrated in Matsuda.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773